OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order affirmed, with costs. When the facts of an occurrence are such that an insured acting in good faith would not reasonably believe that liability on his part will result, notice of the occurrence given by the insured to the insurer is given “as soon as practicable” if given promptly after the insured receives notice that a claim against him will in fact be made. On the record before us, which involves an injury to a child placed in foster care with the insureds by the Department of Social Services which paid all medical expenses of the child and indicated no intention to sue, the weight of the evidence supports the determination of the Appellate Division that notice given by the insureds promptly after suit instituted against them by their former *802foster child was given “as soon as practicable,” notwithstanding that the action was not begun until after the foster child reached his majority and until five years after the occurrence.
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg and Meyer. Taking no part: Judge Gabrielli.